Order issued February 17, 2016




                                            In The
                                   Court of Appeals
                                           For The
                              First District of Texas

                                   NO. 01-16-00129-CV


                  IN RE ST. THOMAS HIGH SCHOOL, Relator


                       On Appeal from Co Civil Ct at Law No 4
                               Harris County, Texas
                           Trial Court Cause No. 1072160



                             MEMORANDUM ORDER

       This case is related to the following case previously filed in the Court of Appeals for the

Fourteenth District of Texas: St. Thomas High School v. Madeline Fleming Groff, Dr. Geoffrey

Groff, Individually and as Next Friend for Cody Groff , No. 14-16-00096-CV. Pursuant to this

Court’s Local Rule 1.5, this case is transferred to the Fourteenth Court. The Clerk of this Court

shall send to the Clerk of the Fourteenth Court: (1) the clerk’s record and reporter’s record, if

any; (2) all documents filed in this case; and (3) certified copies of all orders, judgments, and
opinions from this Court, if any. The clerk shall keep the original of all orders, judgments, and

opinions of this court.




                                                    /s/ Sherry Radack
                                                    Chief Justice Sherry Radack
                                                    Acting Individually




                                               2